         Case 1:21-cv-00060-JLT Document 7 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BIERMAN,                                          Case No.: 1:21-cv-00060 JLT (PC)

12                        Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                              PROCEED IN FORMA PAUPERIS;
13           v.                                               ORDER DIRECTING PAYMENT
                                                              OF INMATE FILING FEE BY THE
14    DONNY YOUNGBLOOD, et al.,                               KERN COUNTY SHERIFF
                                                              (Doc. 4)
15                        Defendants.
16

17          Plaintiff has requested to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18   Plaintiff has made the showing required by section 1915(a). However, Plaintiff is obligated to pay

19   the statutory filing fee of $350.00 for this action (28 U.S.C. § 1915(b)(1)) and to make monthly

20   payments in the amount of twenty percent of the preceding month’s income credited to his trust

21   account. The Kern County Sheriff is required to send to the Clerk of the Court payments from

22   Plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing

23   fee is paid in full. 28 U.S.C. § 1915(b)(2). Thus,

24                1. Plaintiff's application to proceed in forma pauperis is GRANTED;

25                2. The Kern County Sheriff or his designee shall collect payments from

26          Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

27          income credited to the prisoner’s trust account and shall forward those payments to

28          the Clerk of the Court each time the amount in the account exceeds $10.00, in
                                                          1
        Case 1:21-cv-00060-JLT Document 7 Filed 04/27/21 Page 2 of 2


 1        accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected

 2        and forwarded to the Clerk of the Court. The payments shall be clearly identified by

 3        the name and number assigned to this action.

 4              3. The Clerk of Court is directed to serve a copy of this order and a copy of plaintiff’s

 5        in forma pauperis application on the Kern County Sheriff located at 1415 Truxtun

 6        Avenue, Bakersfield, CA 93301.

 7              4.    The Clerk of Court is directed to serve a copy of this order on the Financial

 8        Department, U.S. District Court, Eastern District of California, Sacramento Division.

 9
     IT IS SO ORDERED.
10
       Dated:        April 27, 2021                           _ /s/ Jennifer L. Thurston
11
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
